PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 11,272,808
Issue Date:    March 15, 2022
Application No. 16/734,315
Filing or 371(c) Date: Jan 4, 2020
Attorney Docket No. 18439 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the renewed petition under 37 CFR 1.182, filed August 4, 2022, which is being treated as a petition to correct the inventor’s information by way of a Certificate of Correction. This is also a decision on the Request for Refund filed March 24, 2022.

The petition is GRANTED.

A review of Office records has determined, that in fact, a mistake was incurred through the fault of the Office.  Since the error was the fault of the Office the correction will be made without expense to the patentee.  In this regard, the petition fee of $105 has been refunded back to the patentee by the method initially designated for this transaction. 

There is no indication that the person signing the petition was ever given a power of attorney to prosecute the application.  However, in accordance with 37 CFR 1.34 (a), the signature of Guy Letourneau, appearing on the petition shall constitute a representation to the Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

While a courtesy copy of this decision is being mailed to the person signing the petition, all future correspondence will be directed to the address currently of record. 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735. Inquiries regarding the issuance of a Certificate of Correction should be directed to the Certificate of Correction Branch at (571) 272-4200.



This matter is being referred to the Certificate of Correction Branch for issuance of the requested Certificate of Correction.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET

Cc:	GUY LETOURNEAU
4815 EAST CAREFREE HIGHWAY,
SUITE 108-484
CAVE CREEK, AZ 85331